IN THE COURT OF APPEALS OF IOWA

                                      No. 20-1090
                                  Filed April 14, 2021


STATE OF IOWA,
     Plaintiff-Appellee,

vs.

ADAM NATHANIEL NELMS,
     Defendant-Appellant.
________________________________________________________________


      Appeal from the Iowa District Court for Polk County, Robert B. Hanson,

Judge.



      Adam Nelms appeals the sentences imposed upon his criminal convictions.

AFFIRMED.




      Raya D. Dimitrova of Carr Law Firm, P.L.C., Des Moines, for appellant.

      Thomas J. Miller, Attorney General, and Genevieve Reinkoester, Assistant

Attorney General, for appellee.




      Considered by Bower, C.J., and Doyle and Mullins, JJ.
                                          2


MULLINS, Judge.

       Adam Nelms appeals the imposition of consecutive sentences upon his

convictions, following guilty pleas,1 of two counts of third-degree burglary, two

counts of second-offense possession of methamphetamine, and one count of third-

degree theft. He argues “the district court failed to explicitly state the reasons for

imposing consecutive sentences.”

       “Iowa Rule of Criminal Procedure 2.23(3)(d) requires the district court to

‘state on the record its reason for selecting the particular sentence.’” State v. Hill,

878 N.W.2d 269, 273 (Iowa 2016). The rule “applies to the district court’s decision

to impose consecutive sentences.”        Id.   “Although the reasons need not be

detailed, at least a cursory explanation must be provided to allow appellate review

of the trial court’s discretionary action.” State v. Jacobs, 607 N.W.2d 679, 690

(Iowa 2000). A sentencing “court may rely on the same reasons for imposing a

sentence of incarceration.” Hill, 878 N.W.2d at 275. However, appellate courts

are not allowed “to infer the same reasons applied as part of an overall sentencing

scheme,” and, as such, “[s]entencing courts should also explicitly state the reasons

for imposing a consecutive sentence.” Id.

       In choosing to impose a term of imprisonment instead of a suspended

sentence and probation, the court noted its consideration of the presentence

investigation report (PSI) and recommendation, a victim impact statement,

protection of the public, Nelms’s rehabilitation, his significant criminal history, and



1 The State agrees Nelms has “good cause” to appeal because he is challenging
the sentences imposed instead of his guilty pleas. See Iowa Code § 814.6(1)(a)(3)
(2020); State v. Damme, 944 N.W.2d 98, 104 (Iowa 2020).
                                          3


his refusal to take responsibility for his actions. After stating its decision to run

Nelm’s sentences consecutively instead of concurrently, the court explained:

              I’m doing that because of the separate and serious nature of
       your offenses. I’m doing it because it’s consistent with the
       recommendations of the PSI, and I’m also doing it because in my
       own view it’s the only way we can accomplish the—that we can
       confidently accomplish the goals of sentencing. Which are to give
       you the maximum opportunity for your own rehabilitation, but at the
       same time protect the public from you.

       Upon our review, we find the district court’s cursory explanation sufficient to

allow appellate review of the trial court’s discretionary action and the court provided

sufficient reasons for its decision to impose consecutive sentences. See Jacobs,

607 N.W.2d at 690. We affirm without further opinion pursuant to Iowa Court

Rule 21.26(1)(a), (c), and (e).

       AFFIRMED.